J-S53033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 KEVIN COIT                                :
                                           :
                    Appellant              :       No. 2979 EDA 2017

                Appeal from the PCRA Order August 11, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0001938-2012,
                           CP-51-CR-0012646-2011

BEFORE:     GANTMAN, P.J., OTT, J., and PLATT*, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                    FILED AUGUST 28, 2018

     Appellant, Kevin Coit, appeals from the order entered in the Philadelphia

County Court of Common Pleas, which denied his first petition filed under the

Post Conviction Relief Act at 42 Pa.C.S.A. §§ 9541-9546.          Preliminarily,

counsel has filed a “no-merit” letter/brief and a petition to withdraw as

counsel, pursuant to Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927

(1988); Commonwealth v. Finley, 550 A.2d 213 (1988). Before counsel

can withdraw representation under the PCRA, the law requires counsel to

satisfy the mandates of Turner/Finley. Commonwealth v. Karanicolas,

836 A.2d 940, 947 (Pa.Super. 2003).

          …Turner/Finley counsel must review the case zealously.
          Turner/Finley counsel must then submit a “no-merit”
          letter to the trial court, or brief on appeal to this Court,
          detailing the nature and extent of counsel’s diligent review
          of the case, listing the issues which the petitioner wants to


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53033-18


         have reviewed, explaining why and how those issues lack
         merit, and requesting permission to withdraw.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.Super. 2007).

Withdrawal    as   counsel   in   this   context   also   includes   certain   notice

requirements: Counsel must contemporaneously serve on Appellant copies of

the “no-merit” letter or brief, the petition to withdraw, and a letter with a

statement advising Appellant that he has the immediate right to file a brief in

this Court pro se or with new privately-retained counsel within 30 days.

Commonwealth v. Muzzy, 141 A.3d 509 (Pa.Super. 2016). If counsel fails

to satisfy the technical prerequisites of Turner/Finley, we generally deny

withdrawal and remand for counsel to take the appropriate steps to comply

with the Turner/Finley requirements or file an advocate’s brief, depending

on the case circumstances. Id. To withdraw, counsel must assure this Court

of counsel’s compliance with these technical requirements. Id.

      Instantly, counsel’s petition to withdraw states he has made a

conscientious examination of the record in this case and determined the

appeal is totally frivolous, because Appellant is “no longer serving a sentence”

(this last statement is completely inaccurate and inconsistent with record as

well as the briefs filed on appeal and must be corrected). In the withdrawal

petition, counsel also states he served the Commonwealth and Appellant with

a copy of the Turner/Finley Letter Brief and advised Appellant of his rights.

Other than counsel’s statement, however, nothing in the Letter Brief, petition

to withdraw, or certified record confirms that counsel contemporaneously

                                         -2-
J-S53033-18


served Appellant with copies of the Letter Brief and the petition to withdraw.

Instead, the proofs of service attached to counsel’s filings indicate service on

the Commonwealth only. Further, no copy of the letter showing service to

Appellant and advising him of his rights is attached to the withdrawal petition.1

Thus, counsel’s petition to withdraw contains a mistake regarding the case,

and it does not comply with the Turner/Finley notice requirements.

       Accordingly, we deny counsel’s petition to withdraw and direct counsel

to: (a) file an amended petition to withdraw as counsel in this Court, within

ten days of the filing date of this decision; (b) send a copy of the Letter Brief

and amended withdrawal petition to Appellant with an amended certificate

demonstrating proper service of the Letter Brief and amended withdrawal

petition on Appellant and the Commonwealth; and (c) attach to the amended

withdrawal petition a copy of the cover letter sent to Appellant, advising him

of his immediate right, pro se or with privately retained counsel, to file, within

30 days, a brief on points Appellant deems worthy of review. See Muzzy,

supra.

       Petition   to   withdraw     as   counsel   denied;   case   remanded   with

instructions. Panel jurisdiction is retained.




____________________________________________


1 The practice of attaching to the withdrawal petition a copy of counsel’s letter
to Appellant ensures proper notification and relieves this Court of having to
assume counsel’s rightful burden. See Commonwealth v. Millisock, 873
A.2d 748, 752 (Pa.Super. 2005).

                                           -3-
J-S53033-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/28/18




                          -4-